BROWjST, District Judge.
The defendant, a grocer, becoming embarrassed, sold out bis entire stock of goods, fixtures, etc., to one Sehwoon for about $800. This price was applied in payment of a prior debt to Sehwoon for money loaned and his assumption of a grocery hill owing by Tirre to Britten & Co. for $214.83, for which amount Sehwoon gave his note to Britten & Co. Soon afterwards the remaining creditors filed a petition to have the defendant adjudged a bankrupt. The only defense is that the debts, excluding the debt to Sehwoon, are less than $1,000.
I think the debt to Sehwoon should be counted in reckoning the amount of defendant’s indebtedness. The sale to Sehwoon, who was> thereby in effect preferred, was fraudulent as against the creditor® under the bankruptcy act; and it was not valid under the bankruptcy act as between defendant and Sehwoon, for the reason that it was not made for a “present fair consideration.” Section 67, cl. e. Being “null and void” as respects Sehwoon also, the debt to him remains unaffected by the void transfer, and that debt should, therefore, be counted among the debts still owing by the bankrupt. The cases cited by the defendant under the act of 1867 all relate to petitioning creditors. That presents a different question.
To exclude a debt upon the ground of a void preference, would enable the parties to evade the bankruptcy act altogether, and thus take advantage of their own wrong.
Bankruptcy adjudged.